Citation Nr: 1107948	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD), claimed as a heart condition, to include as claimed due to 
exposure to herbicides.

2.  Entitlement to service connection for degenerative arthritis 
of the legs, hips, and low back.

3.  Whether new and material evidence has been received to reopen 
service connection for a disorder manifested by the loss of use 
of the right side of the Veteran's body, claimed as loss of use 
of the right side, and whether service connection is so 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 
1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In December 2007, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge in Little Rock, 
Arkansas.  A transcript of the hearing has been added to the 
record.  Additional evidence was submitted with a waiver of RO 
review.

In March 2008 the Board remanded the claims to obtain the records 
upon which the Social Security Administration based its 
disability determination.  That development has been accomplished 
and the claims are before the Board for de novo review.

In December 2010 the Veteran's representative submitted a post-
remand brief.  That brief included a waiver of RO review for 
previous statements and evidence which the Veteran had forwarded 
to the Board.  Within those statements was an August 2010 
statement by the Veteran requesting to amend his claim seeking 
service connection for coronary artery disease to include as due 
to exposure to herbicide.  The Board as recharacterized the claim 
on the title page to reflect this theory of entitlement.  

The  issues of entitlement to service connection for 
hypertension, prostate cancer, diabetes mellitus II, and 
posttraumatic stress disorder have been raised by the 
record (statements dated October 2007, September 2009, May 
2010), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of 
Vietnam," and he was not exposed to herbicides during active 
service.

2.  Coronary artery disease was not shown in service or until 
many years thereafter, and is not associated with the Veteran's 
active service.

3.  The Veteran did not experience chronic symptoms of arthritis 
in service or continuous symptoms of arthritis since service 
separation, and the current arthritis is not related to service. 

4.  In December 2002, the RO denied service connection for a 
disorder manifested by loss of use of the right side of the 
Veteran's body; the Veteran did not appeal this decision within 
one year following notification.

5.  Evidence added to the record since the December 2002 decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a disorder manifested by loss of 
use of the right side, and raises a reasonable possibility of 
substantiating the claim.

6.  The Veteran does not have a separately diagnosed disability 
manifesting loss of use of the right side for which service 
connection may be granted; the symptoms that the Veteran claimed 
as right sided weakness, pain, and parathesia have been 
alternatively attributed by competent evidence to a post-service 
motor vehicle accident, workplace accident, and to a non-service-
connected cerebrovascular accident.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002& 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2010).

2.  The criteria for service connection for degenerative 
arthritis of the legs, hip, and low back have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

3.  The December 2002 decision, which denied service connection 
for a disorder manifested by loss of use of the right side of the 
Veteran's body, became final.      38 U.S.C.A. § 7105 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  Evidence received since the December 2002 decision is new and 
material, and the claim for service connection for a disorder 
manifested by loss of use of the right side of the Veteran's body 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156 (2010).

5.  The criteria for service connection for claimed loss of use 
of the right side disorder (including pain and parathesia, 
weakness, and giving way) have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist 
claimants.  The VCAA provides that VA has a duty to notify 
claimants of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The notice requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
held that, in the context of a claim to reopen, the VCAA requires 
that VA must first review the bases for the prior denial of 
record, and then release a notice letter to the appellant that 
explains the meaning of both 'new' and 'material' evidence, and 
also describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found to 
be insufficiently shown at the time of the prior final VA denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in substantial compliance with Kent was provided in May 
2007.  The RO advised the Veteran that it was working on his 
application for service-connected compensation for loss of use of 
the right side and informed him that as the claim had been 
previously denied and the appeal period had expired, he could 
reopen it by submitting new and material evidence.  The Veteran 
was notified of the meaning of "new evidence" and "material 
evidence" and was advised of the information needed to 
substantiate the underlying claims for service connection.  This 
letter also advised the Veteran of the information and evidence 
VA would obtain and of the information and evidence he was 
responsible for providing.  .

As well, the RO provided the Veteran pre-adjudication notice for 
his service connection for coronary artery disease claim and the 
service connection for arthritis of the back, hips, and legs 
claim by letters dated in May 2007 and July 2007.  This 
notification substantially complied with the VCAA notice 
requirements of identifying the evidence necessary to 
substantiate a claim, and the relative duties of VA and the 
claimant to obtain evidence.  Appropriate notice regarding 
disability ratings and effective dates was provided in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R.               § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, and 
private treatment records are on file.   38 U.S.C.A. § 5103A(c);          
38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that following a subsequent claim the 
Veteran revealed that he had had service in the National Guard 
from approximately 1980 to 1984.  Service treatment records from 
that Guard service are not of file and an April 2007 letter from 
NPRC (National Personnel Records Center) to the Veteran's elected 
representative indicated that facility did not have them, either.  
The Veteran also submitted for VA review extensive personnel 
documents from his Guard service to include dates of training 
(October 2007 statement).  The Board observes that the Veteran 
never indicated he sought any medical treatment for his claimed 
disorders during his Guard service, and that his testimony before 
the undersigned never mentioned his Guard service or any incident 
therein.  Therefore the Board declines to remand to search for 
these records as there is no suggestion they would assist the 
Veteran to substantiate his claims.  

Further, the Board notes that the Veteran's Social Security 
disability award determination decision and the underlying 
medical evidence are of record.  The Board acknowledges that its 
March 2008 remand order both sought these records and sought any 
records under another social security number suggested by the 
Veteran at hearing.  When the disability award determination and 
underlying evidence were requested by VA, the Social Security 
Administration responded with the determination letter that 
listed the Veteran using the same "432" number that is listed 
on his DD Form 214 and on all of his claims to VA.  It was with 
this "432" number that the Veteran filed his claim for 
disability benefits with the Social Security Administration.  
Staff from VA submitted a second request to the Social Security 
Administration in July 2008 for that agency to affirmatively 
state whether it had records of a disability determination for 
the Veteran under a different social security number.  The 
Veteran was also informed in July 2008 that VA had yet to receive 
confirmation of his use of a second social security number and 
that he had the opportunity to provide documentation himself.  In 
response to VA's July 2008 request, the Social Security 
Administration mailed a second complete set of documents that 
duplicated the Veteran's June 1999 disability determination and 
its medical evidence already in the claims file.  As the Board is 
unaware of VA's authority to compel personnel from another agency 
to prepare documents, the Board finds substantial compliance with 
its March 2008 remand order, and finds that the Veteran applied 
for Social Security disability benefits using the same social 
security number ("432") with which he applied for VA benefits 
and that is found on his service DD Form 214.

The Board acknowledges that the Veteran has not been accorded VA 
examinations.  The Veteran's diagnosed degenerative disc disease 
in the lumbar spine and coronary artery disease were not first 
found until many years after his discharge from service, 
specifically 1993 and 2005 respectively, and were not found to be 
in any way related to such service, so there is no credible 
factual predicate of in-service injury or disease, or even 
chronic or continuous symptoms, to support any requested nexus 
opinion.  Likewise, the Veteran's complaints listing symptoms of 
right sided pain, parathesia, weakness, and giving way were also 
attributed to post-service accidents and a post-service stroke, 
even by the Veteran himself in testimony.  As is discussed 
extensively below, the Board found his statements regarding in-
service experiences of symptoms to lack credibility.  Thus, a 
remand to accord the agency of original jurisdiction an 
opportunity to schedule the Veteran for VA examinations relevant 
to these claims is not required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § (4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal.

Reopening Service Connection for Loss of Use of the Right Side

In December 2002, the RO denied service connection for a disorder 
manifested by loss of use of the right side of the Veteran's 
body, claimed as simply loss of use of the right side, because 
there was no evidence of incurrence of this disorder or these 
symptoms while he was in the service and private treatment 
reports of record attributed this disorder to a post-service 1992 
motor vehicle accident.  The Veteran did not appeal this decision 
within one year of notification, and it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In April 2005, the Veteran submitted a claim to reopen service 
connection for loss of use or weakness of his right side, which 
he attributed to degenerative arthritis in his low back, hips and 
legs. 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  For claims received on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see 
also Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The basis for the former denial of benefits as given on the 
December 2002 rating decision was the lack of positive evidence 
relating the claimed disorder to service.  To reopen the claim, 
favorable evidence addressing the essential question of etiology 
would have to be received.

At the time of the rating decision mailed in December 2002, the 
claims file contained the Veteran's service treatment records, 
claims submitted in 1979, 1980, 1998, 1999, and 2002, VA general 
medical examinations dated in 1979 and 1999, private treatment 
reports dated throughout 1994 (that include references to a 1992 
motor vehicle accident), one private treatment report dated in 
1998, and VA treatment reports dated in 1980, 1990, 1992, 1997, 
1999, and 2002.  

Evidence added to the record since the final December 2002 
decision includes other claims by the Veteran, statements by the 
Veteran, to include letters to elected representatives regarding 
his claims and photos, a resume of the Veteran, additional active 
service and National Guard personnel documents, vocational 
assessments, private treatment records dated in 1988, 1993 - 
1995, 1997 - 1998, 2000, and 2007; VA treatment reports dated 
1998 to 2000, 2003, and again in 2007, with a VA general medical 
examination report; an incomplete 1998 worker's compensation 
claim report, and the Veteran's 1999 Social Security disability 
determination with underlying medical evidence.       

In a May 2005 statement the Veteran referred very generally to 
first experiencing a loss of use of his right side in service.  
During his December 2007 testimony before the undersigned, the 
Veteran described incidents in service when his right side "gave 
way," which he remembered occurring in 1973 during a drill.  See 
Transcript, pp. 9-12.  (The Board observes that the Veteran has 
already submitted separate claims for service connection for a 
seizure disorder and for a heart condition, which have been 
separately adjudicated.)

To the extent this lay statement evidence of in-service 
occurrence was not previously considered, it is new.  During his 
testimony before the undersigned, the Veteran described incidents 
in service and treatment that were not before the decision makers 
who prepared the December 2002 denial of the claim.  The 
Veteran's testimony is also material in that these statements 
directly address a missing element of his claim - an occurrence 
in service.  Therefore, this statement evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
of service connection for a disorder manifested by loss of use of 
the right side, and so it raises a reasonable possibility of 
substantiating the claim.  

Thus, the Board finds that the additional evidence is new and 
material, and the claim for service connection for loss of use of 
the right side is reopened.  The appeal is granted to this extent 
only.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R.  
§ 3.303(d). 

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service Connection for Loss of Use of the Right Side

A review of the Veteran's service treatment records finds private 
treatment records dated in 1971 and 1972, prior to his service, 
regarding the diagnosis and treatment of toxoplasmosis, found on 
the cervical lymph node.  After enlisting, the Veteran complained 
in an undated entry, found before another entry dated July 1974, 
about a muscle strain on the right of the neck and shoulder.  The 
diagnosis was spasm in right posterior cervical and shoulder 
area.  The service examiner noted the Veteran had strained the 
muscle while getting out of a vehicle.  The January 1976 Report 
of Medical History bears negative indications to every category, 
including periods of unconsciousness.  The January 1976 Report of 
Medical Examination, prepared for separation, found his upper 
extremities, lower extremities, head, face, neck, and scalp, and 
neurological systems all clinically normal.  

Following a March 1979 claim for other disorders, the Veteran was 
afforded a VA general medical examination, which included a 
neuropsychiatric examination.  That neuropsychiatric examination 
included a history by the Veteran and an objective examination.  
That objective examination found no tremors, good coordination, 
intact cranial nerve function, equally bilateral deep tendon 
reflexes, and no sensory disturbances.  

Private post-service treatment reports dated November 1992 
describe the Veteran having been in a motor vehicle accident.  He 
was hit on the left side, also referred to as broadside.  The 
Veteran reported to his private physicians that he was thrown 
about inside the vehicle, but did not lose consciousness.  In a 
February 1994 treatment report, which had the heading of date of 
injury as being November 1992, the Veteran complained of 
recurrent and increased pain in the right trapezius which 
radiated to the right cervical spine and to the right side of the 
head and face.  He also experienced tenderness on the right side 
of the head and face with associated pain.  After an examination, 
the physician concluded the Veteran had "an impairment of the 
central nervous system."  The physician then opined that, given 
the Veteran's medical history had no evidence of previous 
neurological disorders at anytime, these central nervous system 
changes were due to the post-service accident of November 1992, 
in which the Veteran suffered a blow to the head.  

Post-service private treatment reports continued through the end 
of the 1990s decade.  Private treatment reports dated December 
1997 through 1998 describe a post-service workplace injury that 
occurred in October of 1997.  These contemporary accounts 
describe the Veteran at his workplace as a janitor who had just 
plugged in a floor buffer.  This equipment began to move out of 
control and the Veteran slipped and fell on a wet floor in his 
attempt to stop it.  In a December 1997 treatment report, he 
described his injury as falling on an outstretched right arm; 
however, by the date of another December 1997 evaluation he 
complained of progressive pain in the right wrist which extended 
to the right forearm, shoulder, and neck.  A later December 1998 
private neurology evaluation noted the Veteran continued to 
complain about back pain with right lower extremity pain and 
chronic posturing of the right lower extremity.  The physician 
commented he was unsure of the etiology of the multiple 
complaints.   

A VA treatment report dated February 1999 described the Veteran 
as having a history of TBI (traumatic brain injury), seizures, 
"now with" progressive right sided difficulty following a fall 
one and a half years ago.  The Veteran complained of a pain and 
paresthesia in the neck, radiating down the right arm.  The 
assessment was right spastic hemiparesis with "?" etiology, 
though the examiner ruled out ("r/o") cervical radiculopathy.  
A March 1999 neurology report, regarding right upper extremity 
pain, found a normal study and no evidence of a right cervical 
radiculopathy.  A March 1999 EEG (electroencephalographic) report 
included in its pertinent history that the Veteran had fallen in 
1998 on a wet surface and sustained an injury over his right 
shoulder, arm, legs, and lower back, and that he had sustained a 
head injury in a motor vehicle accident in 1992.  The report was 
considered normal.

The Veteran's VA treatment records contain scattered dates 
without consistent locations or periods of treatment.  In 
relevant part they begin abruptly in March 2007.  The physical 
examination provided the Veteran upon admission for in-patient 
care for another disorder noted that he had ambulated with some 
difficulty secondary to general right-sided weakness that was 
present since a post-service CVA (cerebrovascular accident) in 
June 2006.  

In December 2007 the Veteran testified before the undersigned at 
a travel board hearing.  He described having a "loss" of his 
right side during a drill in 1973 for which he sought care at the 
service hospital.  He testified that he remembered being told he 
had a mild stroke and that he was treated again in 1975 at a 
private hospital, St. E's, for angina and then other heart 
problems.  He then named two private physicians (whose names are 
listed on the letterhead of private medical reports in the 
service treatment records).  While he remembered the 1973 
incident as the beginning of the loss of use of the right side, 
he testified that he "officially" lost the use after service in 
1997 while he was at his job at a university.  See Transcript, pp 
4 - 11.  

The Veteran contends that he has a loss of use of his right side 
that was caused by his active military service.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board finds that the preponderance of the evidence is 
against the claim, and the claim is denied. 

The weight of the evidence demonstrates that the Veteran did not 
have a diagnosed disability of the right side of his body in 
service or chronic symptoms in service.  The service treatment 
records contain no complaint or treatment regarding the Veteran's 
entire right side.  In the post-service treatment records, only 
treatment records dated after a 1992 motor vehicle accident 
contain a complaint about multiple right-sided body parts, which 
the Veteran described as being in pain and paresthesia.  The 
February 1994 private evaluation reached only the vague 
assessment of an impairment of the central nervous system, which 
that physician attributed to the 1992 motor vehicle accident.  
After the October 1997 workplace accident, private treatment 
reports refer to complaints again about the right side being in 
pain and paresthesia, but the February 1999 VA evaluation 
described the complaints as right-sided spasticity with unknown 
etiology.   Finally, the 2006 VA physician examination referred 
generally to right sided weakness, which was attributed then to a 
post-service 2006 stroke.  
 
The Veteran in his testimony described an in-service 1973 
incident of experiencing a "loss" which he reported was treated 
at a hospital as a stroke.  The Federal Circuit has noted that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  However, the Board finds the Veteran's 
2007 testimony that he experienced and was diagnosed with a 
stroke, a "loss", in service not credible.  The service 
treatment records are devoid of any such incident or complaints 
about his heart.  The Veteran only enlisted in August 1973 and by 
December 1974 he had visited medical personnel on so many 
occasions with such a variety of disorders, that a December 1974 
entry recommended that he be referred to the mental health 
clinic.  The sole 1974 entry that contained a complaint of a 
muscle sprain was so detailed, the examiner noted the Veteran 
experienced the injury while getting out of a car.  There were no 
complaints about experiencing a "loss" on the right side during 
a drill.  While there were private treatment records from a 
private hospital (St. E) in his service treatment records, they 
documented his pre-service (1971-1972) treatment for 
toxoplasmosis, not treatment for a stroke incurred in service.  
Finally, decades of private treatment reports in the record 
contain no reference to the Veteran's military service, let alone 
to his experiencing similar symptoms in service.  As the 
Veteran's memory of his medical treatment in service so differs 
from the objective record, including his own, more 
contemporaneous in-service history and complaints, the Board 
finds it to be incredible, to include his memory of a diagnosis 
for the "loss" as being a stroke. 

With regard to the private and VA clinicians' varying attempts to 
describe the Veteran's reported pain and paresthesia on his right 
side, their descriptions, even if recorded in the "diagnosis" 
section of medical report, did not constitute a diagnosis.  In 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed 
in part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001), the U. S. Court of 
Appeal for the Federal Circuit held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
For these reasons, the Board finds that no current disorder 
manifested by loss of use of the right side exists.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Additionally, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not incur a disorder manifested 
by loss of use of the right side in service, such disorder was 
not chronic in service, nor has it been continuous since 
separation from active service.  In 1979 the Veteran was afforded 
a VA general medical examination which reported no such 
complaints or diagnosis pertaining to the loss of use of the 
right side of the body.  On the question of onset of loss of use 
of the right side symptoms, the Veteran has provided varying and 
inconsistent reports of when his symptoms began.  When he 
complained in 1994, his complaints were attributed very generally 
to the 1992 motor vehicle accident and there were no reports of 
such similar symptoms nearly two decades earlier in service.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  The 
February and March 1999 VA evaluations noted in their history the 
Veteran's post-service workplace fall, which occurred in October 
1997, as the background for his complaints, though the clinician 
could not attribute a definitive etiology for the pain and 
paresthesia.  Finally, the Veteran's testimony dating the onset 
of his "loss" to early in his service has already been found to 
be not credible, as discussed above. 

In summary, the competent evidence of demonstrates that the 
Veteran does not have a current loss of use of the right side 
disability.  A preponderance of the competent evidence is also 
against finding a link between any current right sided pain or 
paresthesia disorder and the Veteran's active service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a loss 
of use of the right side disorder.  The Board has considered the 
applicability of the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi,  274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

Service Connection for Coronary Artery Disease, Claimed as Heart 
Condition

A review of service treatment records finds a private January 
1971 chest x-ray study of record.  The heart and great vessels 
were normal and the chest appeared to be within normal limits.  
There were no complaints or requests for treatment in service 
regarding the heart.  The January 1976 Report of Medical History, 
prepared for separation, bears a negative response for heart 
trouble.  The January 1976 Report of Medical Examination found 
his heart and vascular system clinically normal.

The Veteran submitted a claim seeking service connection for 
other disorders in March 1979 and was afforded a VA general 
medical examination in June 1979.  The examiner found no 
significant abnormalities with the cardiovascular system.

A November 1992 evaluation reviewed the Veteran's physical 
condition now following the November 1992 motor vehicle accident 
during which he was hit broadside.  After detailing his 
complaints from that accident, the physician noted the Veteran 
had a history of questionable heart problems with the exact 
etiology being unknown.  The Veteran was on nitroglycerin as 
needed for chest pain. 

In February 1994, the Veteran complained of chest pain.  The 
February 1994 stress echocardiogram report concluded with an 
abnormal result.  Also that February the Veteran underwent a 
cardiac catherization.  The physician found the left main artery, 
the left anterior descending, the circumflex, and the right 
coronary artery free from of significant disease.  Though the 
coronaries were essentially normal, the left ventricle was 
slightly enlarged.

In January 1997 the Veteran again complained of chest pain, which 
was determined to be non-cardiac and was attributed to GERD 
(gastroesophageal reflux disease).

Following another claim in April 1998 seeking service connection 
for other disorders, the Veteran was afforded a March 1999 VA 
general medical examination.  The history of the Veteran included 
his 1992 motor vehicle accident and 1997 workplace accident.  
There was no complaint regarding his heart.  During the objective 
examination the examiner found regular rate and rhythm with no 
murmurs, gallops, or rubs.  

The Veteran's VA treatment records remain scattered throughout 
the record, from different facilities, different years, and for 
varying disorders.  One such August 1998 evaluation, following 
the Veteran's request for treatment for another disorder, 
contains from the Veteran of a history of periocarditis dated 
approproximately 1992.  He also reported having a mitral valve 
prolapse.   

In February 2000 the Veteran sought VA treatment for chest pain.  
Again, the chest x-ray was normal as was the EKG and the cardiac 
examination.  The assessment was GERD.

In March 2005 the Veteran sought treatment for unstable angina.  
A March 2005 cardiology consultation includes the Veteran's 
history of having had a heart attack 5 years prior to that 
consultation.  The impression was of a history consistent with 
angina and post myocardial infarction.  A May 2005 cardiology 
consultation referenced a cardiac catherization that revealed 
good left ventricular function with essentially normal coronary 
arteries.  It concluded with the impression of atypical chest 
pain with minimal coronary artery disease and good left 
ventricular function.  

The only objective reference in the record to the Veteran (ever) 
having had a stroke was the March 2007 VA physical examination 
that evaluated the Veteran upon his in-patient admission for the 
treatment of another disorder.  That report dated the stroke as 
having occurred June 2006 and noted he suffered right sided 
weakness as a result. 

The Veteran testified in December 2007 regarding his heart.  He 
remembered being told in service that he had developed "heart 
problems."  See Transcript p.5.   He also testified that he was 
told he had an enlarged artery.  See Transcript p.6.  The Board 
observes a private medical report of record dates the finding of 
a slightly enlarged artery as February 1994.  

At the onset, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2010).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  On November 
20, 2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemia 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  Finally, recent amendments to 38 C.F.R. 
§ 3.309(e) have, inter alia, added ischemic heart disease to the 
list of diseases associated with exposure to herbicide agents.  
See 75 Fed. Reg. 14,391 (March 25, 2010).  

The Board finds that there is no objective evidence that the 
Veteran ever served in Vietnam.  The Veteran's DD Form 214 is of 
record.  It lists him as having one month of foreign service.  
The only decoration or medal listed on his DD Form 214 is the 
National Defense Service Medal.  The one month of foreign service 
was to Germany, as there is one March 1974 treatment entry in the 
Veteran's service treatment reports for a medical complaint while 
in Germany.  Indeed the Veteran referred to seeking medical care 
while in Germany in his March 1998 claim seeking service 
connection for other disorders.  The Veteran submitted a copy of 
a February 1975 notification that he had been selected to be 
assigned to Kadena AB, Japan, as well as an October 2007 
statement describing an incident while on temporary orders to 
Kadena AB, Japan, in 1975 to include going on patrol and 
receiving unfriendly fire, still in Japan.  The Board finds the 
Veteran's statements regarding service in Vietnam contradictory 
with the objective record, and not to be credible.

Based on this evidentiary posture, the Board concludes that 
evidence of record supports the finding that the Veteran's active 
service did not involve travel to Vietnam.  He is, therefore, 
found not to have been exposed to herbicides, including Agent 
Orange.  While the Board has found no basis for presumptive 
service connection, the Veteran is not precluded from 
establishing service connection for coronary artery disease with 
proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that there is no credible evidence that the 
Veteran's cardiovascular disorder manifested itself during 
service, within one year of service, or indeed until years 
thereafter.  Service treatment records are negative for 
complaints of, treatment for, or findings of such a disability.  
In fact, no pertinent complaints were made, and no relevant 
findings were shown, at the January 1976 service separation 
examination.  Rather, post-service medical records indicate that 
the Veteran was not diagnosed with a cardiovascular disorder, 
specifically with minimal coronary artery disease, until May 
2005.  

The Board acknowledges the Veteran's extended testimony before 
the undersigned regarding heart problems in service, to include a 
claimed diagnosis of a stroke and repeated medical treatments.  
On the whole, the Board finds the Veteran's memory of events in 
the past to be too often self-contradictory and in conflict with 
the objective record, including his own, more contemporaneously 
reported history and complaints during service.  Unfortunately, 
and mindful of the Veteran's extensive medical history which 
includes traumatic brain injury, the Board finds that the Veteran 
is not a credible witness with regard to his recent recollections 
of symptoms in service and diagnosis. 

Ordinarily a veteran's marital status is a straightforward 
matter.  The Board has found this is not the case with this 
Veteran.  Service treatment records (December 1974) noted he was 
newly married and missed his wife as his service geographically 
separated them.  The June 1979 neuropsychiatric evaluation 
referred to him as divorced.  His September 1980 claim bears a 
positive indication that he was widowed.  A private neurology 
evaluation dated February 1998, referring largely to the October 
1997 workplace accident, noted he had been involved in a 1993 car 
accident that the Veteran reported had killed his wife.  In March 
1998 the Veteran submitted his application to the Social Security 
Administration seeking disability benefits and on that 
application he named his two, former wives, their dates of 
marriage and divorce, and indicated they were both still alive.  
His April 1998 VA claim indicated he was never married, and 
finally, a March 2007 VA treatment report indicated he was twice 
married and divorced.

As well, in contrast to the Veteran's 2007 testimony of suffering 
a stroke in service, and of being treated in service in either or 
both private and service hospitals, stands the December 1974 
service treatment entry in which the service clinician noted he 
had already seen the Veteran three times for somatic complaints 
and the clinician was now referring him to the mental health 
clinic.  Such an observation and subsequent referral to the 
mental health clinic would have been impossible if the Veteran 
had indeed suffered a stroke the previous year, 1973, and had 
been treated for heart problems.  For these reasons, the Board 
finds that the Veteran's statements reporting in service heart-
related incidents and treatment and diagnoses to lack credibility 
and to lack all probative value.

Again, the first diagnosis of a cardiovascular disorder is dated 
in 2005, nearly three decades after the Veteran's discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  See 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board acknowledges the Veteran's contentions that his 
cardiovascular disorder is the result of Agent Orange exposure 
during service; however, the Board has already found the Veteran 
was not exposed to a herbicide in service.  While the Veteran is 
competent to report symptoms, the matter of the etiology of these 
diagnosed disorders requires medical expertise to determine.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Thus, as a lay person, the Veteran is not competent to offer an 
opinion on medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. 
App. 211 (1993).

The Board has found there were no chronic symptoms of a 
cardiovascular disorder in service.  In fact, no mention of such 
symptomatology appears to have been made at the service 
separation examination.  Such contemporaneous history by the 
Veteran and contemporaneous clinical findings are highly 
probative that a cardiovascular disability was not shown in 
service.

Additionally, post-service medical records do not reflect post-
service continuity of symptoms, and do not provide a diagnosis of 
a cardiovascular disorder until nearly three decades after 
service.  In this regard, the Board notes that the Veteran did 
not file a claim for service connection for such a disability 
until 2005, again nearly three decades after his discharge from 
active service.  

Further, the claims file contains no competent medical evidence 
even suggesting a relationship between the currently-diagnosed 
coronary artery disease and the Veteran's service.  No private 
treatment report refers to the Veteran having served at all.  
Indeed, there is not credible evidence of in-service 
cardiovascular injury or disease to which any such opinion could 
relate any current cardiovascular disorder.  The Board finds the 
medical evidence of record to be more probative than the 
contentions as to onset and etiology of the claimed condition 
rendered decades after service.

Consequently, and based on this evidentiary posture, the Board 
finds that the preponderance of the evidence in this case is 
against the claim for service connection for coronary artery 
disease on direct bases and as a result of in-service exposure to 
herbicides.  The benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 54.  
 
Service Connection for Arthritis of the Low Back, Hips, and Legs

A review of the service treatment reports finds no complaint, 
requests for treatment, assessment, or chronic symptoms of 
arthritis in his back, hips, or legs, in service.  The Veteran's 
sole complaint of pain in his neck and shoulder (1974) was 
assessed as muscle strain.  The Report of Medical Examination 
upon separation found the Veteran's spine and lower extremities 
clinically normal upon service separation.  

No treatment records from any source provide reports of treatment 
or an assessment of arthritis in any joint within one year of 
service.  Indeed, in March 1979, just over three years after 
service, the Veteran submitted his first claim seeking service 
connection for a variety of disorders, none of which included 
arthritis of the low back, hips, and legs.  The June 1979 VA 
general medical examination found no significant abnormalities 
with his musculoskeletal system.

As discussed above, the Veteran had a motor vehicle accident in 
1992.  Private treatment reports from Dr. D., dated that November 
of 1992 through 1993, include injury to lower back and low back 
pain in the list of injuries attributed to the motor vehicle 
accident.  A May 1993 MRI scan of the lumbar spine concluded with 
the impression of mild degenerative disc disease at the L3/L4 
level.  A December 1993 private evaluation by Dr. B. assessed low 
back pain secondary to degenerative disc disease at L3/L4 level, 
which the physician considered secondary to the 1992 motor 
vehicle accident.  

Private treatment reports dated in March 1994 refer to his 
"back" as included in the list of injuries attributed to the 
1992 accident.  Treatment reports from Dr. A., dated in September 
and December 1994, refer directly to pain in the lumbar region 
and tenderness.  Another Dr. A. treatment report, undated but the 
report was dictated in January 1995, referred to the Veteran 
experiencing more lower back and left lower extremity pain.  The 
assessment was left ulnar neuropathy.  

VA treatment reports dated January and February 1997 refer to him 
having a history of lumbar fusion and back pain.  A March 1999 VA 
general medical examination included a report of his history of 
having had the workplace injury (October 1997) and that his 
injuries from that fall included back pain and right-sided hip 
pain.  The concluding assessment was mechanical low back pain.   

A private November 1998 physical therapy evaluation included the 
Veteran's reports of lower back pain and right lower extremity 
pain, which the Veteran attributed to his recent workplace 
accident. 

The Social Security disability benefits award determination, 
dated June 1999, included degenerative disc disease in the list 
of severe impairments that warranted the determination.  That 
determination letter, reflecting the medical evidence, had no 
mention of his military service.  A March 1998 physical 
examination, included in the medical evidence for the Social 
Security disability award determination, reported the Veteran's 
chief complaint of back pain with an onset of 1993 as secondary 
to a motor vehicle accident.  He described the low back pain as 
radiating into his right and left legs.  

VA treatment records dated in March 2007 include complaints of 
pain in the lower back, hips and legs.  That report concluded 
with degenerative disc disease in the lumbar spine.  

In his December 2007 testimony before the undersigned the Veteran 
denied experiencing symptoms of arthritis in service, that he 
"knew of"; however, he insisted the symptoms did pre-date 1997.  
He started to get treatment in 1997.  The Veteran also attributed 
the pain in his back, legs and hips to his stroke.  See 
Transcript.

The Board observes, it has already denied service connection for 
coronary artery disease and found the Veteran's account of having 
suffered a stroke in service to be not credible.  As well, the 
Board has already found the Veteran's memory of his service, and 
medical treatment he sought in service, to be self-contradictory, 
lacking in credibility, and to be of no probative value.  

The Board observes that while there is clearly a diagnosis of 
arthritis in the lower back, no treatment report of record 
assessed degenerative disc disease in the hips and legs, per se.  

The Board finds the Veteran did not experience chronic symptoms 
of arthritis in service.  In this regard, his service treatment 
records contain no complaint or diagnosis of arthritis.  

The Board finds that the Veteran did not experience continuous 
symptoms of arthritis after service separation in 1976.  The 
private treatment reports of record are strikingly uniform in 
their failure to mention the Veteran's service or any incident in 
service or any complaints of pain attributed to service.  The 
evaluations dated November 1992 forward that assess the Veteran's 
low back pain, and even the May 1993 MRI of the lumbar spine that 
found mild degenerative disc disease in the lumbar spine, 
attributed these to his 1992 motor vehicle accident, and then 
again to his 1997 workplace accident during which he fell.  There 
was no report of chronic complaints of pain spanning the over 15 
years that had lapsed prior to his 1992 motor vehicle accident or 
nearly 20 years prior to his workplace fall.   

The Board further finds that the current lumbar spine 
degenerative disc disease and reported pain in the hips and legs 
is not related to service.  The Veteran is certainly competent to 
report when he began to experience the symptoms of arthritis; 
however, the Board has already discussed extensively its findings 
regarding the credibility and probative value of the Veteran's 
statements attributing his symptoms to service or to other non-
service connected disorders.  These statements are outweighed by 
the objective record of decades of private treatment records and 
VA general examinations which attributed his symptoms to a post-
service accident and a later workplace accident, both of which 
occurred many years after service separation.  

Accordingly, for the reasons described above, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for service connection for arthritis of the back, legs, and 
hips, and the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

Service connection for coronary artery disease, on a direct basis 
and as claimed due to exposure to herbicides, is denied.

Service connection for arthritis of the back, legs, and hips is 
denied.

New and material evidence having been received, service 
connection for loss of use of the right side is reopened.  

Service connection for a disorder manifested by loss of use of 
the right side of the body is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


